IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. WR-19,905-19 AND -20


                      EX PARTE NORMAN CRITTENDON, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
          CAUSE NOS. 17626C A-8 AND A-9 IN THE 278th DISTRICT COURT
                           FROM WALKER COUNTY


       Per curiam.


                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of a deadly weapon in a penal institution and sentenced to fifty years’ imprisonment.

       In his present applications, Applicant raises two grounds and three grounds, respectively.

These applications, however, present a more serious question. This Court’s records reflect that

Applicant has filed six prior applications pertaining to this conviction. It is obvious from the record

that Applicant continues to raise issues that have been presented and rejected in previous
                                                                                                       2

applications or that should have been presented in previous applications. The writ of habeas corpus

is not to be lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d
523 (Tex. Crim. App. 1974). Because of his repetitive claims, we hold that Applicant’s claims are

barred from review under Article 11.07, § 4, and are waived and abandoned by his abuse of the writ.

These applications are dismissed.

        Therefore, we instruct the Clerk of the Court of Criminal Appeals not to accept or file the

instant applications for a writ of habeas corpus, or any future application pertaining to this conviction

unless Applicant is able to show in such an application that any claims presented have not been

raised previously and that they could not have been presented in a previous application for a writ of

habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

        Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: December 13, 2017
Do not publish